Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 3 and 5 – 16 are currently pending and have been examined. 
Applicant's arguments filed 6/27/2022 have been fully considered and are not persuasive. Applicant argues that the art of record does not teach the newly added claim limitations, most of which, were incorporated into claims 1, 7, 8, 14, 15, and 16 from previously rejected, and presently cancelled claim 4.  Examiner disagrees. Chowdhary teaches the claim limitations which were previously recited in claim 4, as indicated in the Office Action dated 4/13/ 2022, as well as the newly added limitation “the existing customer having already settled an order for the commodity and permitted for a delayed delivery time” as set out in the rejection below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the same language which has already been recited in the independent claim 8, ”  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5,6,14,15,16  are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0260778 ( hereinafter Mazetti) in view of US 2008/0046118 (hereinafter Tedesco), further in view of US 10,043,148 B1 (Chowdhary). 
Claim 1 – 
Mazetti teaches a physical distribution management system comprising: 
a mobile object that delivers a commodity; Mazetti,[0037] truck symbolizes an autonomous vending vehicle that can take many forms; such as a truck, a car, a ship, a boat, a bicycle, a motorbike or an airplane. 
and an information processing device that cooperates with the mobile object via a network, Mazetti, [0062] the autonomous vending vehicle further comprises communication means arranged to communicate wirelessly with a server. 
 wherein the mobile object includes a mobile-object storage unit configured to store first management information including a volume of stock of the commodity Mazetti [0044]; [0062] autonomous vending vehicle may further comprise a local memory for storing information. [0046] Registering vending parameters comprises to store the information in the memory. Vending parameters comprise what items have been removed…. [0048] autonomous vehicle takes its own inventory;[0053]
and a mobile-object control unit, wherein the information processing device includes a management storage unit configured to store second management information including demand prediction information of the commodity Mazetti, [0062] autonomous vending vehicle comprises a control unit configured to perform the method of the disclosure.  The method comprises logging a demand for specific sales items from customers, wherein the logged demand comprises a sales history of sold items and geographical location information. [0055] The demand is thus predicted using past sales. 
Mazetti expressly teaches a self- driving automated vending vehicle capable of storing inventory [0005]; logging demand information [0021] for predicting sales at particular locations [0055] and update prices of items based on pricing instructions at different locations. [0013]. The pricing instructions coming from a server connected to the mobile object by a network. [0057]
 Tedesco, which is directed to any automatic sales machine that allows payment to be exchanged for goods [0034]; however, teaches (the control-unit of the vending machine setting the price)[0066]
  wherein the mobile-object control unit is configured to perform setting a price Tedesco, [0060] process steps executed by vending machine to determine a price of a product will be described 
for provision when the commodity is provided (Tedesco, [0065] CPU receives customer request to purchase an item. CPU then uses received dispenser identifier to retrieve relevant record from price management table. [0066] CPU processes step and updates price management data pertaining to product selected by customer. A determination is made as to whether necessary events have occurred to require a price evaluation  for the selected product.) based on the first management information (Tedesco, [0066] step includes decrementing available quantity field ) and the second management information acquired from the information processing device (Tedesco [0066] and updating current demand field); [0067]  calculates change in demand for specified product; 
correcting the price for provision based on at least one of a degree of demand for the commodity in customers and the volume of stock of the commodity. Tedesco [0067] –[0071] If demand for the product has changed by at least the demand increment stored in the field, cpu determines a new current price for specified product. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of a mobile object that delivers a commodity such as the self-driving automated vending vehicle of Mazetti to the teaching of a vending machine control unit setting a price for provision of an item based on degree of demand and volume of stock of commodity of Tedesco as the technique of Tedesco provides a method and apparatus that monitors supply and demand of a vending machine inventory and dynamically and automatically calculates and implements item prices to increase a vending machine’s profitability.  It further provides a method and apparatus for adjusting item pries of a vending machine to relieve operators of burdens, inaccuracies, and inefficiencies in management that result from current methods of pricing items. Tedesco, [0018]. The mobile object that delivers a commodity of Mazetti improves the system of Tedesco by providing several advantages: 1) “if an item is very popular at a specific geographical location, the pricing may be set higher at that specific location and thus allowing for increased profit for that item” [0013]. As provided in Medezzi, “the advantage with this is that autonomous vending vehicles may be routed based on sales history to go to geographical locations where it is determined to be the most sales opportunities. In other words, the autonomous vending vehicles will be routed to whether the demand of the items it is carrying is high. Thus, a sales efficient route is created for the vehicle.” [0017]. Further, “autonomous vending vehicles may carry both products of a traditional supermarket, but also products especially for local demographics, as well as deliver ordered products. This way a number of relatively smaller autonomous vending vehicles can replace bigger stores. [0040]. In addition, it allows pricing to be set automatically, in real time and depending on area and demand. [0057]. 
The combination of Mazetti and Tedesco does not however, teach, but Chowdhary teaches: 
when the commodity is preferentially provided to a new customer instead of an existing customer, (Chowdhary, Column 27 lines 49 - 67 and Column 28 lines 1 - 54 describe preferentially providing a commodity that is in high demand but low in inventory to a new requesting customer instead of an existing customer by rerouting the commodity while it is in transit or having the existing customer re-ship it to the new customer)
the existing customer having already settled an order for the commodity (Chowdhary Col. 29 l. 50 -67; Col. 30 l. 1 – 16- teaching that existing customer (Customer A’s particular product is en route and bound for Customer A- which examiner interprets to mean already paid for or otherwise settled by Customer A);; Col. 37 l. 1-19 teaching that commodity provided to new customer instead of existing customer after order has already shipped and in route to existing customer; “vendor 3 may have received and shipped an order to customer E…vendor 3 who also may be located in California may have recently sold the same product to customer E… The information provided by customer E could be optimally rerouted to customer A. Examiner interprets that “sold” in past tense, and “received and shipped” in past tense indicates, suggests and teaches that the existing customer has settled the order since the order is already in route from the merchant/vendor) and permitted for a delayed delivery time (Chowdhary Col. 39 l. 30 -48 describing customer B agreeing to change in delivery; Col. 29 l. 24 – 29 teaching second customer being compensated for agreeing to take late delivery; Col. 34 l. 46 -52 – matches for rerouting may be determined based on willingness of the parties); 
correcting the price for provision of the commodity to be higher than the price for provision when the commodity is provided to the existing customer; (Chowdhary, Column 29 lines 37 – 67 and Column 30 lines 1 – 16 teaches that the price for provision of the commodity is higher for the new customer than the price for provision when the commodity is provided to the existing customer.) 
 and giving a predetermined incentive to the commodity which is provided to the existing customer. (Chowdhary, Column 29, lines 8 –29 describes incentives provided to the existing customer in the form of cash discounts, future rebates, etc.)
It would have been obvious to one of ordinary skill before the effective date of filing to combine the teaching of preferentially providing a commodity to a new customer over an existing customer for a higher price and providing an incentive to the existing customer of Chowdhary to the system as taught by Mazetti and Tedesco as in the system improved by Chowdhary, the [new] requesting customer may be accommodated and the affected recent [existing] customer may be compensated for agreeing to take late delivery of the recently purchased item. Such a solution maintains a satisfied customer base, while inexpensively and efficiently satisfying the needs of a urgent and/or impulsive customer. Chowdhary, Column 29 lines 24 – 30. 
Claim 5 
The combination of Mazetti and Tedesco teach the limitations of claim 1. Tedesco further teaches: wherein a management control unit of the information processing device is configured to acquire information indicating a degree of demand for the commodity and to update the second management information. ( [0054] Previous demand field stores the level of demand as of the last price evaluation. Current demand field stores the current demand level for the productin the dispenser identified by the contents field. CPU periodically calculates the current demand and stores it in the field. After each evaluation, CPU sets the contents of the previous demand field equal to the contents of the current demand field. Demand increment filed defines the incremental difference between the previous demand and the current demand that is required to trigger a price evaluation process.) See rationale to combine Tedesco and Mazetti with respect to claim 1.  
Claim 6 
The combination of Mazetti and Tedesco and Chowdhary teach the limitations of claim 1. Mazetti further teaches: wherein the mobile object control unit is configured to acquire information on stock of the commodity or receipt of the commodity from the information processing device or another mobile object and to update the first management information. [0009] method comprises updating an item list of the vending vehicle based on the at least one removed item. [0045] method comprises detecting removal of at least one item from the vending vehicle. Vending parameters are then registered, comprising storing information in the memory, comprising type of removed item. [0046] See rationale to combine Mazetti and Tedesco of claim 1. 
Claim 14—See relevant rejection of claim 1. Mazetti further teaches a system in which a plurality of mobile objects that delivers a commodity cooperates with each other. [0050] describes an autonomous vending vehicle being restocked by another autonomous vending vehicle. 
Claim 15 – 
See relevant rejection of claim 1. Mazetti further teaches a system in which a plurality of mobile objects cooperates with each other via a network. [0050] describes an autonomous vending vehicle being restocked by another autonomous vending vehicle.
Claim 16 – See relevant rejection of claim 1. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazetti and Tedesco, Chowdhary, further in view of USPS, Mailing and Shipping Services, Nov. 18. 2014 (hereinafter USPS).
Claim 2
The combination of Mazetti and Tedesco and Chowdhary teach all of the limitations of claim 1. The combination does not teach; however USPS teaches the well-known technique of setting the price for provision to be higher for a customer for which a delivery time of the commodity is shorter. USPS teaches setting the price for provision to be higher for a customer for which a delivery time is overnight to be $13.09, while setting the price for provision to be higher for a customer for which a delivery time is 1 – 3 business days to be $5.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have set the price for provision to be higher for a customer for which a delivery time is shorter as in the technique of USPS in the system of High. As in USPS, it is within the capabilities of one of ordinary skill in the art to set the price for provision to a customer for which a delivery time of commodity is shorter into the physical distribution management system comprising mobile object, information processing device, and control unit performing price setting and price correcting functions of High with the predicted result of maximizing profits and maintaining customer satisfaction. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazetti and Tedesco further in view of US 2004/0093312 (Cordery).
Claim 3 
The combination of Mazetti and Tedesco teaches the limitations of claim 1. The combination does not teach; however Cordery teaches: setting the price for provision to be higher for a customer for which a priority level of provision is higher. (Cordery, [0081] system can offer discounts to the mailer or to the recipient for allowing and accepting an offer of delayed delivery or an offer of delivery by an alternate carrier.) Examiner interprets offering a discount to recipient for accepting delayed delivery to correspond to setting a higher price for a customer for which a priority level of a provision is higher because if no discount is offered for those not accepting delays the price set for provision will be higher. 
Claims 7, 8, 12, and 13  are rejected under 35 USC 103 in view of the combination of Mazetti and Tedesco, in view of Chowdhary,  further in view of Barber (US 20130226661 A1).  
Claim 7 - The combination of Mazetti and Tedesco teaches all the limitations of claim 1. 
The combination of Mazetti and Tedesco does not however, teach, but Chowdhary teaches: 
when the commodity is preferentially provided to a new customer instead of an existing customer, (Chowdhary, Column 27 lines 49 - 67 and Column 28 lines 1 - 54 describe preferentially providing a commodity that is in high demand but low in inventory to a new requesting customer instead of an existing customer by rerouting the commodity while it is in transit or having the existing customer re-ship it to the new customer)
the existing customer having already settled an order for the commodity (Chowdhary Col. 29 l. 50 -67; Col. 30 l. 1 – 16; Col. 34 l. 53-62; Col. 37 l. 7-19 teaching that commodity provided to new customer instead of existing customer after order has already shipped and in route to existing customer) and permitted for a delayed delivery time (Chowdhary Col. 39 l. 30 -48 describing customer B agreeing to change in delivery; Col. 29 l. 24 – 29 teaching second customer being compensated for agreeing to take late delivery); 
correcting the price for provision of the commodity to be higher than the price for provision when the commodity is provided to the existing customer; (Chowdhary, Column 29 lines 37 – 67 and Column 30 lines 1 – 16 teaches that the price for provision of the commodity is higher for the new customer than the price for provision when the commodity is provided to the existing customer.) 
 and giving a predetermined incentive to the commodity which is provided to the existing customer. (Chowdhary, Column 29, lines 8 – 23 describes incentives  provided to the existing customer in the form of cash discounts, future rebates, etc.)
It would have been obvious to one of ordinary skill before the effective date of filing to combine the teaching of preferentially providing a commodity to a new customer over an existing customer for a higher price and providing an incentive to the existing customer of Chowdhary to the system as taught by Mazetti and Tedesco as in the system improved by Chowdhary, the [new] requesting customer may be accommodated and the affected recent [existing] customer may be compensated for agreeing to take late delivery of the recently purchased item. Such a solution maintains a satisfied customer base, while inexpensively and efficiently satisfying the needs of a urgent and/or impulsive customer. Chowdhary, Column 29 lines 24 – 30. 
The combination of Mazetti and Tedesco in view of Chowdhary, does not explicitly teach; however Barber teaches the known  step of notifying a mobile object of the customer to which the commodity is provided at the corrected price for provision. Barber, [0037] In some embodiments, once the price of the good is updated at block 206, the updated price of the good may be provided for display on a display device (e.g., a monitor, a touchscreen, etc.) coupled to a computing device, such as when the updated price of the good is displayed on a monitor coupled to the client 104. See also [0013]; [0054] The pre-purchase price may be transmitted to client 104 for display to a user of the client 104 (e.g., via a webpage).
One of ordinary skill in the art would have known that combining the known step of notifying a client device of  a customer to which a commodity is provided a corrected price for provision would lead to predicted results and an improved system as the state of the prior art shows the ability to incorporate such techniques into similar systems. Furthermore, [0011] the techniques of Barber optimize cash flow and reduce inventory costs. [0020] By updating the price of goods as the quantity of the goods changes over time, enhanced profits from the sale of the goods may be realized.
Claim 8  -See relevant rejection of claim 7.
Claim 12-  The combination of Mazetti, Tedsco, Chowdhary, and Barber teach the limitations of claim 8. See relevant rejection of claim 5. 
Claim 13 – The combination of Mazetti, Tedsco, Chowdhary, and Barber teach the limitations of claim 8.  See relevant rejection of claim 6. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazetti and Tedesco, Chowdhary,  in view of Barber, further in view of USPS, Mailing and Shipping Services, Nov. 18. 2014 (hereinafter USPS).
Claim 9 – The combination of Mazetti, Tedsco, and Barber teach the limitations of claim 8. See relevant rejection of claim 2. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazetti and Tedesco, Chowdhary in view of  Barber, further in view of US 2004/0093312 (Cordery).
Claim 10- The combination of Mazetti, Tedsco, and Barber teach the limitations of claim 8. See relevant rejection of claim 3. 

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mazetti and Tedesco, Chowdhary, in view of Barber. 
Claim 11 – The combination of Mazetti, Tedsco, Chowdhary and Barber teach the limitations of claim 8. See relevant rejection of claim 8. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner,
Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628